J-S16017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAQUIL JONES                               :
                                               :
                       Appellant               :   No. 1569 MDA 2021


       Appeal from the Judgment of Sentence Entered November 4, 2021,
                 in the Court of Common Pleas of Berks County,
             Criminal Division at No(s): CP-06-CR-0002349-2020.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                              FILED JULY 12, 2022

        Jaquil Jones appeals from the judgment of sentence entered following

his jury trial and conviction of persons not to possess firearms, possession of

drug paraphernalia, and conspiracy.1 He challenges the denial of his motion

to suppress evidence obtained during a warrantless search of his apartment.

We affirm.

        On July 15, 2020, Reading Police Officer Christopher Bucklin filed a

criminal complaint charging Jones after a search of Jones’ apartment revealed

two firearms, accessories, drugs, money, and paraphernalia. Jones and K.R.,2

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 18 Pa.C.S.A. § 6105(a)(1), 35 P.S. § 780-113(a)(32), and 18 Pa.C.S.A.
§ 903(a)(1), respectively.
2   We identify K.R. by initials based on the disposition of the case against her.
J-S16017-22



a woman who was in the apartment, moved to suppress evidence obtained

during the search.      The suppression court heard both motions at a virtual

hearing on February 10, 2021. It found the following facts:

              [] Jones is under the supervision of the State Department
       of Probation and Parole and specifically supervised by State Parole
       Agent [Lori] Lynde. In mid-July [2020], Agent Lynde received a
       tip that . . . Jones was in possession of a firearm and two extended
       magazines for the firearm, that he may be dealing drugs, and had
       traveled to California recently without his parole agent’s
       permission. This information was provided directly to the parole
       agent from the confidential source in mid-July and was based on
       firsthand knowledge.[3] It was decided to do a home visit and
       search of . . . Jones’ approved residence. Permission to search
       the apartment was requested from and granted by Supervisor
       Nadeen DelVecchio in advance of the search.

              On July 15, 2020, various members of the Pennsylvania
       State Board of Probation and Parole went to the residence of . . .
       Jones . . . for an unannounced home visit. The intention of the
       state parole team was to search the residence. The team
       consisted of three parole agents, Justin Johnston, Lori Lynde and
       Jeff Zimmerman, as well as the supervisor who approved the
       search, Nadeen DelVecchio. Upon arrival of the state parole team,
       . . . Jones was placed in handcuffs.[4] [K.R.] was present in the
       home of . . . Jones and was not placed in handcuffs but was
       escorted from the residence into the stairwell area and subjected
       to a pat down search. [K.R.] was not a resident of the apartment
       but was a visitor. When she was taken out of the room, she
       attempted to take a box with her and was not permitted to do so.
       Supervisor DelVeccchio remained with [K.R.]



____________________________________________


3 To avoid revealing the informant’s identity, the suppression court sustained
the Commonwealth’s objection to asking if the informant had been inside
Jones’ apartment to see the reported violations. N.T., 2/10/21, at 47–48.
4 Agent Lynde testified that after she handcuffed Jones, Jones admitted to
going to California without her written permission, which violated the terms
and conditions of his parole. N.T., 2/10/21, at 35.

                                           -2-
J-S16017-22


           Agent Lynde found a grinder on the floor that was suspected
     drug paraphernalia. Agent Johnston searched a red backpack that
     was on the floor outside the closet. He was not aware of the owner
     of the backpack. The backpack was first lifted and based on the
     weight of the item, was opened where the agent found a loaded
     drum magazine, two loaded extended magazines and a gun case
     for a pistol. [K.R.] indicated the items in the backpack belonged
     to her. The state parole team stopped the search after having
     seen the contents of the backpack and contacted the Reading
     Police Department.      Officer Christopher Bucklin arrived and
     determined that ‘the’ gun was legally purchased by [K.R.] and no
     charges regarding the items found in the backpack would be filed
     by the Reading Police Department. The items in the backpack
     specifically matched the items that the confidential informant had
     said would be found in the home.

           Supervisor DelVecchio got continued approval from a
     supervisor to continue the search for drugs. The state parole team
     resumed their search. [K.R.] indicated that she had to go to work
     and needed her tote and purse. She did not give authorization or
     consent to search any of the items she said belonged to her. The
     agents indicated they needed to clear the room before she could
     go in and get herself together to go to work. [K.R.] specifically
     indicated the items she needed were the brown tote purse that
     was under a black bag and a pair of ‘scrubs’ on top sitting on the
     floor. The tote purse was clearly a woman’s purse. Accordingly,
     Agent Lynde then searched those items.

           Agent Lynde lifted the black bag and saw a large amount of
     banded U.S. currency and two plastic containers of what she
     believed to be marijuana in the open brown tote purse. The
     Reading Police officer was again summoned, and the vice unit was
     then contacted. Ultimately, Reading Police sought a search
     warrant based on the information provided by the state parole
     team, and their own observations of the evidence uncovered by
     the state parole team in their search of the tote purse of [K.R.]
     Pursuant to the Reading Police search warrant, two firearms,
     magazines, ammunition, over one thousand (1000) grams of
     methamphetamine, a small amount of marijuana, [over] $39,000
     of US currency and packaging material were seized.

Suppression Court Opinion, 5/19/21, at 2–4 (footnotes omitted).




                                   -3-
J-S16017-22



       The suppression court first concluded that the informant’s tip provided

reasonable suspicion to allow parole agents to search Jones’ apartment. With

respect to K.R., the court concluded that it was improper to search her bags

before letting her leave with them.            The search warrant, based on this

improper search, was tainted as to K.R. Therefore, the court granted K.R.’s

motion to suppress.

       With respect to Jones, however, the suppression court found that Jones

did not have an expectation of privacy in K.R.’s items. Therefore, the warrant

was not tainted against Jones. Even if it had been, the court found that parole

agents would have inevitably discovered the evidence in Jones’ apartment.

Accordingly, the court denied Jones’ motion to suppress.

       Jones’ case proceeded to trial, where a jury convicted him of persons

not to possess firearms, possession of drug paraphernalia, and conspiracy to

possess drug paraphernalia.5 On November 4, 2021, the trial court imposed

an aggregate sentence of 54 months to 10 years of incarceration. Jones did

not file post-sentence motions. He timely appealed. Jones and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

       Jones raises the following issues:

       A. Did Parole Officers lack the necessary reasonable suspicion to
          enter Appellant’s apartment without a warrant or his consent
          where the information they relied and impetuously acted on
          came from a single hitherto-unknown informant whose tip was

____________________________________________


5 The jury acquitted Jones of possession with intent to deliver, possession of
a controlled substance, and additional conspiracy charges.

                                           -4-
J-S16017-22


         uncorroborated by independent investigation or observation,
         and otherwise vague and conjectural?

      B. Does the principle of “inevitable discovery” apply where the
         informant’s tip was uncorroborated by independent
         investigation or observation, and there was no indication that
         the parole officers had any prior or other reason to enter
         Appellant’s apartment, or that they would have applied for a
         warrant to do so, if it were not for this one defective tip?

      C. Was the question of Appellant’s expectation of privacy in his
         friend’s bag irrelevant, as the initial non-consensual entry into
         and continued search of his apartment was illegal, and so
         Appellant had standing to suppress all the poisoned evidentiary
         fruits of the search?

Jones’ Brief, at 4–5.

      The following principles guide our review:

      Appellate review of a suppression decision is limited to the
      suppression record, considering the evidence presented by the
      Commonwealth as the prevailing party and any uncontradicted
      evidence presented by the defense. This Court is bound by the
      facts as found by the suppression court so long as they are
      supported by the record, but our review of its legal conclusions is
      de novo.

Commonwealth v. Lehnerd, 273 A.3d 586, 589 (Pa. Super. 2022) (quoting

Commonwealth v. Valdivia, 195 A.3d 855, 861 (Pa. 2018)) (italics added).

      Generally, police officers may not search a residence without a warrant

supported by probable cause. U.S. Const. amend. IV; Pa. Const. art. I, § 8.

Because Jones was on state parole, his residence was subject to search by

parole agents. By statute, state parole agents are peace officers who have

police power and authority to arrest state parolees for parole violations. 61




                                     -5-
J-S16017-22



Pa.C.S.A. § 6152 (repealed).6          Parole agents may search the home of a

parolee on reasonable suspicion of a violation of parole.

       In his first issue, Jones challenges the conclusion that parole agents had

reasonable suspicion to search his apartment. The statute allowing a search

by a parole officer provides, in relevant part:

       (b) Searches and seizures authorized.--

       (1) Agents may search the person and property of offenders in
       accordance with the provisions of this section.

       (2) Nothing in this section shall be construed to permit searches
       or seizures in violation of the Constitution of the United States or
       section 8 of Article I of the Constitution of Pennsylvania.

                                      *        *   *

       (d) Grounds for personal search of offender.--

       (1) A personal search of an offender may be conducted by an
       agent:

              (i) if there is a reasonable suspicion to believe that the
              offender possesses contraband or other evidence of
              violations of the conditions of supervision[.]

                                      *        *   *

       (2) A property search may be conducted by an agent if there is
       reasonable suspicion to believe that the real or other property in
       the possession of or under the control of the offender contains
       contraband or other evidence of violations of the conditions of
       supervision.

                                      *        *   *

       (6) The existence of reasonable suspicion to search shall be
       determined in accordance with constitutional search and seizure
____________________________________________


661 Pa.C.S.A. §§ 6152 and 6153, in effect at the time of the search of Jones’
apartment, were repealed and replaced by 61 Pa.C.S.A. §§ 6181 and 6182.
The former and current statutes are materially identical as applied to this case.

                                           -6-
J-S16017-22


       provisions as applied by judicial decision. In accordance with such
       case law, the following factors, where applicable, may be taken
       into account:

              (i) The observations of agents.

              (ii) Information provided by others.

              (iii) The activities of the offender.

              (iv) Information provided by the offender.

              (v) The experience of agents with the offender.

              (vi) The experience of agents in similar circumstances.

              (vii) The prior criminal and supervisory history of the
              offender.

              (viii) The need to verify compliance with the conditions of
              supervision.

61 Pa.C.S.A. § 6153(b), (d) (repealed).7

       Applying these statutes to warrantless searches of parolees, we have

explained:

             “[P]arolees agree to ‘endure warrantless searches’ based
       only on reasonable suspicion in exchange for their early release
       from prison.” Commonwealth v. Curry, 900 A.2d 390, 394 (Pa.
       Super. 2006) (quoting Commonwealth v. Appleby, 856 A.2d
       191, 195 (Pa. Super. 2004)). “[Parole] agents need not have
       probable cause to search a parolee or his property; instead,
       reasonable suspicion is sufficient to authorize a search.” Id.

              A search will be deemed reasonable “if the totality of the
       evidence demonstrates: (1) that the parole officer had a
       reasonable suspicion that the parolee had committed a parole
       violation, and (2) that the search was reasonably related to the
       parole officer’s duty.” Commonwealth v. Gould, 187 A.3d 927,
       935 (Pa. Super. 2018). See 61 Pa.C.S. § 6153(d)(2) (grounds
____________________________________________


7 The Commonwealth and the suppression court cite 42 Pa.C.S.A. § 9912,
which applies to county probation officers and county offenders.           Id.
§ 9912(b)(1). These statutes are otherwise identical in all relevant aspects.

                                           -7-
J-S16017-22


      for state parole agent’s property search exist “if there is
      reasonable suspicion to believe that the real or other property in
      the possession of or under the control of the offender contains
      contraband or other evidence of violations of the conditions of
      supervision.”).

           Parole officers may form reasonable suspicion based on
      personal    observations    and   third-party    information.
      Commonwealth v. Colon, 31 A.3d 309, 315–16 (Pa. Super.
      2011).

Commonwealth v. Wright, 255 A.3d 542, 549–50 (Pa. Super. 2021)

(citation formatting altered).

      Whether a parole agent has reasonable suspicion to search is an

objective inquiry based on the totality of the circumstances “at the moment

of the intrusion.” Commonwealth v. Moore, 805 A.2d 616, 619–20 (Pa.

Super. 2002) (brackets and citations omitted).

      A tip from an informant may provide reasonable suspicion if the officer

verifies   the   informant’s   reliability.    Id.   at   621;   see   61   Pa.C.S.A.

§ 6153(d)(6)(ii) (repealed, now 61 Pa.C.S.A. § 6182(d)(4)(ii)) (permitting

consideration of “[i]nformation provided by others”).            Relevant factors in

assessing an informant’s tip include “the veracity of the informant, the

reliability of the information, and the informant’s basis of knowledge.”

Commonwealth v. Griffin, 954 A.2d 648, 651 (Pa. Super. 2008) (assessing

whether a tip provided reasonable suspicion for an investigative detention).

      Importantly, if a parole agent knows the informant’s identity, this “tip[s]

the scales toward credibility,” because the informant faces consequences for

providing false information. Commonwealth v. Brown, 996 A.2d 473, 478



                                         -8-
J-S16017-22



(Pa. 2010). Thus, where a known informant, himself a parolee, cooperated

with parole officers, his tip was reliable. Commonwealth v. Altadonna, 817

A.2d 1145, 1152 (Pa. Super. 2003). By contrast, an anonymous informant’s

tip would not provide reasonable suspicion without additional investigation to

corroborate it.   In re J.E., 907 A.2d 1114, 1120 (Pa. Super. 2006);

Commonwealth v. Hayward, 756 A.2d 23, 38 (Pa. Super. 2000).

      Likewise, the level of detail of the information in a tip and the basis for

that information factor into reasonable suspicion—“The more intimate the

basis of knowledge, the more likely the information is to be trustworthy.”

Griffin, 954 A.2d at 650–51 (citing In the Interest of O.A., 717 A.2d 490

(Pa. 1998)). For example, a report from a known 911 caller who described a

man urinating in public and drinking beer while driving provided reasonable

suspicion to detain a man who matched the description, with no corroboration

needed. Commonwealth v. Barber, 889 A.2d 587, 595 (Pa. Super. 2005).

      However, even if an informant is known, a vague tip is insufficient to

provide reasonable suspicion. Thus, a report from a later-identified 911 caller

that a specific car “was involved in drug activity” was insufficient to provide

reasonable suspicion to detain the car’s driver. Commonwealth v. Jones,

845 A.2d 821, 822–23 (Pa. Super. 2004) [T. Jones]. We affirmed the grant

of suppression, reasoning that even though the caller’s identity was known,

the scant information provided was too vague to form the basis of reasonable

suspicion. Id. at 825–26. Similarly, an anonymous tip that a parolee was

dealing drugs and had received a traffic citation was of insufficient quality to

                                      -9-
J-S16017-22



provide reasonable suspicion to search his apartment without a warrant.

Commonwealth v. Coleman, 130 A.3d 38, 48 (Pa. Super. 2015).

       Jones urges that the informant’s tip alone was inadequate to provide

reasonable suspicion. Jones’ Brief at 13–25. He points out that the informant

was untested and mysterious, that the tip was vague and lacked indication of

how it was learned, and that agents did not corroborate the tip before going

to Jones’ apartment.       Moreover, the information about the location of the

firearm turned out to be incorrect. Jones therefore argues that there was no

reasonable suspicion to search his apartment. We disagree.

       Here, the informant’s tip provided reasonable suspicion for parole

agents to search Jones’ apartment. Agent Lynde knew who the informant was

and spoke directly with the informant by telephone in mid-July 2020. The

informant had firsthand knowledge that Jones had a firearm and two extended

magazines for the firearm, that he may be dealing drugs,8 and that he had

traveled to California recently without permission. Unlike the vague assertion

in T. Jones that a car “was involved in drug activity,” the informant’s

allegations here implicated Jones in specific parole violations, namely

possessing     a   firearm    and    accessories,   dealing   drugs,   and   leaving

Pennsylvania. Searching for evidence of these violations in Jones’ apartment

reasonably related to the parole agents’ duty. Based on the tip by a known


____________________________________________


8 Agent Lynde explained that the informant “observed certain things” “that are
indicative of someone dealing drugs.” N.T., 2/10/21, at 49–50.


                                          - 10 -
J-S16017-22



informant with firsthand knowledge that Jones committed multiple parole

violations, the parole agents did not need to further investigate before

searching Jones’ apartment.9 Therefore, the suppression court did not err in

concluding that parole agents had reasonable suspicion to search Jones’

apartment.

       In his remaining appellate issues, Jones protests any analysis beyond

the state parole agents’ cause to enter his apartment. He argues that because

the parole agents did not have reasonable suspicion to enter his apartment in

the first place, the doctrine of inevitable discovery should not apply. Jones’

Brief at 25–29. He further contends that his privacy interest in K.R.’s bags is

irrelevant to determine whether the agents should have been at his apartment

that morning.10 Id. at 30–33.

       However, these arguments fail because the informant’s tip did provide

reasonable suspicion to search Jones’ apartment, as noted supra. Because

the parole agents could enter the apartment, it was proper for the suppression

court to consider what happened once they were inside.


____________________________________________


9The Commonwealth adds that “before the search of the room began,” Jones
admitted that he went to California, thereby partially corroborating the tip.
Commonwealth’s Brief at 16. This elides that Jones made this statement only
after agents had entered his apartment and handcuffed him. Because we
assess reasonable suspicion “at the moment of the [intrusion],” Moore, 805
A.2d at 619, Jones’ partial admission does not play into our analysis.
10 Having narrowed his issues on appeal, Jones makes no argument that any
of the items in the apartment (such as those in K.R.’s bags) were not his or
that he did not possess them.

                                          - 11 -
J-S16017-22



     In sum, the detailed tip from a known informant gave reasonable

suspicion that Jones violated his parole and that evidence of the violations

would be in his apartment. The suppression court properly considered the

parties’ arguments and did not err in denying Jones’ motion to suppress.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/12/2022




                                   - 12 -